Title: Samuel Adams to Abigail Adams, 3 October 1776
From: Adams, Samuel
To: Adams, Abigail


     
      Boston Octob. 3. 76
     
     Mr. Samuel Adams sends his affectionate Regards to Mrs. Adams (in which his own Mrs. Adams heartily joyns) and acquaints her that he shall sett off next Week or Monday see’night at the farthest for Philadelphia and is desirous of rendering his best Services to Mrs. A. He wishes to know the State of her Family with Respect to their Health; is very sorry that he has not had the Opportunity of making her a Visit at Braintree, a Pleasure which he has missed of by Reason of constant Avocations, which he begs may excuse him.
     He had the pleasure of receiving a Letter from his Friend and Colleague Mr. JA of the 14th of September, and supposes he has written to his Lady since that Date. He only adds that the Conduct of his Friend at Staten Island affords an additional Reason why his Country should still covet and even demand his further publick Services.
    